             Case 2:18-cv-00145-wks Document 32 Filed 07/28/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                            )
                                                     )       Case No.: 2:18-cv-145
        Plaintiff,                                   )
                                                     )
        v.                                           )
                                                     )
TOWNSHEND DAM DINER, INC.;                           )
STEPHANIE SCHRYBA-KNAPP a.k.a.                       )
STEPHANIE SCHRYBA; PEOPLE’S UNITED                   )
BANK, NATIONAL ASSOCIATION;                          )
STATE OF VERMONT DEPARTMENT OF                       )
TAXES; and TOWN OF TOWNSHEND,                        )
                                                     )
        Defendants.                                  )

             ORDER EXTENDING THE RIGHT TO REINSTATE THIS ACTION FOR 30 DAYS

        Upon stipulation of the parties, it is hereby ORDERED that if the settlement resolving

this action is not effected the United States may reinstate this action on or before September 15,

2020.


Dated: July 28, 2020                                         /s/ William K. Sessions III
                                                             William K. Sessions III
                                                             District Court Judge




                                                 1
